By Judge Michael L. Moore
The Court has received a letter and proposed Order appointing the Commonwealth’s Attorney for Dickenson County and his Assistant special prosecutors in the above-styled criminal case. A review of the file indicates that Mr. Compton was indicted by the Russell County Grand Jury on August 13, 2012. Tom Scott filed a Notice of Appearance on September 11, 2012. The file reflects that Mr. Newberry “or his assistant” was appointed as the special prosecutor on June 4, 2013, based on a conflict of interest of the Russell County Commonwealth’s Attorney.
Apparently, the alleged victim, in Kerry Compton’s case, Randall Tiller, was prosecuted by the Commonwealth’s Attorney’s Office in a cross-indictment. The Compton case was continued from July 25, 2013, to September 24,2013, and then to December 10,2013. The case was then set for a two-day jury trial on March 5 and 6 of 2014. Mr. Newberry filed a Motion to Nolle Prosequi on February 4, 2014, which the Court initially denied but later granted by Order dated February 27, 2014. The Court was advised by Mr. Gray that the Commonwealth intended to obtain a warrant for Mr. Compton to allow the case to proceed through a preliminary hearing in General District Court.
The cross-defendant in this matter, Randall Tiller, entered a plea of guilty to his charges on June 20, 2013, and sentencing was continued until the Kerry Compton case could be resolved. That sentencing has been continued six times, including the hearing scheduled last week on January 15.
It was never the intention of this Court for this case to become a private attorney prosecution. That is why Mr. Newberry was specifically appointed. In an attempt to eliminate or reduce private attorney prosecutions, the Appropriation Act passed last year required approval from the Executive Secretary of the Supreme Court for exceptions to Commonwealth’s *435Attorney or Assistant Commonwealth’s Attorney prosecutions. The Court does not see any basis for this case to become a private attorney prosecution and will not request approval from the Executive Secretary.
To date, no warrant is pending against Mr. Compton, and the Tiller trial has been awaiting sentencing for nineteen months. The Court will appoint a Special Prosecutor from a different jurisdiction in hopes of getting these cases resolved in a timely manner.